Lawton, J. (dissenting).
I respectfully dissent. I do not agree that petitioner’s appraisal was erroneous as a matter of law and therefore without legal effect. Unlike respondents’ appraisal, petitioner’s appraisal was in conformity with the applicable rules and was entitled to be considered by Supreme Court. The court was correct in holding that the service buildings were not a specialty. Likewise, the use of the straight-line depreciation method for valuing portions of the gas transmission system was not sufficient to warrant the total exclusion of petitioner’s appraisal. The court in its remarks recognized the difficulty in such use, viz., ascribing zero value to portions of the system still being used. Presumably, the court gave that fact consideration when it made its findings of value. Such fact goes to the weight to be given the evidence, not its admissibility. There being no competent evidence to the contrary, I would affirm. (Appeal from Order and Judgment of Supreme Court, Onondaga County, Murphy, J.—RPTL.) Present—Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.